People v Brown (2017 NY Slip Op 09096)





People v Brown


2017 NY Slip Op 09096


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ. (Filed Dec. 22, 2017.) 


MOTION NO. (599/10) KA 08-02462.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCLARENCE R. BROWN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.